Citation Nr: 1802197	
Decision Date: 01/11/18    Archive Date: 01/23/18

DOCKET NO.  14-10 225	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to service connection for insomnia.


ATTORNEY FOR THE BOARD

I. Warren, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from July 24, 1980 to October 17, 1980, from April 24, 1984 to June 24, 1984, and from June 30, 1986 to April 30, 2012.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.


FINDING OF FACT

The competent evidence does not reflect a diagnosis of insomnia.


CONCLUSION OF LAW

The criteria for the establishment of service connection for insomnia have not been met.  38 U.S.C. §§ 1110, 1131 (2012); 38 C.F.R. § 3.303 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duties to Notify and Assist

The Veteran has not raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

II. Service Connection

The Veteran contends that he is entitled to service connection for insomnia as a result of his active duty service.  He makes no other specific statements regarding the connection to service.  A report of contact in the file shows that the Veteran called VA and indicated that he wished to close his appeal with the Board.  As no written statement signed by the Veteran or his representative has been received, the Board will address the issue herein.  See 38 C.F.R. §20.204 (2017).

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby.  38 U.S.C. §§ 1110, 1131 (West 2012); 38 C.F.R. § 3.303(a) (2017).  Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

Service treatment records (STRs) are negative for complaints, findings, or diagnoses related to insomnia.  The Veteran provided a statement in support of his claim that he had insomnia, with symptoms of excessive snoring, since 2008.  He indicated that he was diagnosed with sleep apnea in January or February 2008, but did not indicate a diagnosis of insomnia was made.  

The Veteran submitted private treatment records from Dr. S.H.I. at Sleep Disorders Center of Virginia, indicating a December 2012 diagnosis of obstructive sleep apnea.  The examiner noted that a split night polysomnogram demonstrated a diagnosis of severe obstructive sleep apnea.

The Veteran was afforded a VA examination in September 2014, which revealed that he did not have a diagnosis of insomnia, but of obstructive sleep apnea since 2012.  The Veteran reported that sleep apnea began in 2007 when his spouse told him he snored very loudly; and when the snoring stopped, he would gasp for air while sleeping.  The examiner noted persistent daytime hypersomnolence, and opined that it was at least as likely as not that sleep apnea was incurred in or caused by the claimed in-service injury, event, or illness.  The examiner reasoned that a review of medical records revealed documented evidence of an evaluation for sleep problems during service, which the Veteran was formally evaluated by polysomnogram, revealing severe chronic obstructive sleep apnea that was more likely than not related to his current obstructive sleep apnea diagnosis.  Service connection for sleep apnea was granted by rating decision of November 2014.  

Neither the December 2012 private medical records nor the September 2014 VA examination indicate a diagnosis of insomnia, but of obstructive sleep apnea.

Accordingly, the Board assigns great probative weight to the December 2012 and September 2014 examiners' opinions as to whether the Veteran has a current diagnosis of insomnia or sleep apnea.  As a result, the Board finds that service connection cannot be granted for insomnia based on the absence of a competent diagnosis of insomnia.  38 C.F.R. § 3.304.

The Board recognizes the Veteran's contention that he has insomnia.  The Veteran is competent to attest to lay-observable symptomatology; however, he is not competent to diagnose himself with insomnia.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see Kahana v. Shinseki, 24 Vet. App. 428, 438 (2011).  Accordingly, the diagnosis of insomnia is a complex medical question.  The Veteran has not been shown to possess the requisite medical expertise or knowledge to diagnose insomnia.  Therefore, his statements regarding entitlement to service connection for insomnia are not considered competent and are not probative as to whether he has a diagnosis of insomnia.  Moreover, the Board assigns great probative value to the examiners' opinions because the examiners have medical expertise, discussed the symptomatology, and determined that the criteria for a diagnosis of insomnia have not been met, but that of obstructive sleep apnea.  

The existence of a current disability is the basis of the first element of a claim for VA disability compensation.  See Degmetich v. Brown, 104 F. 3d 1328 (1997).  In the absence of evidence of a present disability, there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  Evidence must show that the Veteran currently has the disability for which benefits are being claimed.  There is no evidence of a competent diagnosis of insomnia.  However, after the Veteran filed a separate claim for sleep apnea, the RO in November 2014 granted him service connection for sleep apnea.

In light of the absence of a competent diagnosis of insomnia, service connection for insomnia is denied.  38 C.F.R. § 3.304.  The Board finds that the preponderance of the evidence is against the Veteran's claim; therefore, the benefit of the doubt provision does not apply.  38 U.S.C. § 5107 (b); 38 C.F.R. § 3.102.


ORDER

Entitlement to service connection for insomnia is denied.




____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


